Title: To Thomas Jefferson from George Jefferson, 8 July 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 8th. July 1799

Your favor of the 3d. inclosing a duplicate draught on Mr. Barnes for $:800.—is duly received; having had occasion to remit some  money to N. York we inclosed your first dft: to Mr. Barnes, and requested him to forward the amot. to our correspondent there—you will therefore consider this money as being in our hands & will draw on us accordingly.We some days ago sent 20 bundles of your nail rod by R. Faris;—and on Saturday last, 60 bundles, being the balance, by Hendersons boats.
The Center R. Hemmings says cannot be procured. Your Hat I sent by Mr. Conard.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

